Citation Nr: 0532760	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left knee strain.

2.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from March 1998 to March 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which, among other things, granted the veteran's claims for 
service connection for residuals of a left knee strain and 
bilateral tinea pedis, and assigned noncompensable 
evaluations for both disabilities.  The RO also denied the 
veteran's claim for a 10 percent evaluation based upon 
multiple non-compensable service-connected disabilities.  
38 C.F.R. § 3.324 (2005).  Jurisdiction over this case was 
subsequently transferred to the VARO in Boston, 
Massachusetts, and that office forwarded the appeal to the 
Board.

After the veteran disagreed with all of the above decisions 
and testified at an October 2003 RO hearing, the Boston RO 
increased the rating for the left knee strain residuals to 10 
percent in an October 2004 rating decision.  This decision 
rendered moot the claim under 38 C.F.R. § 3.324 (2005), 
because the veteran no longer has multiple non-compensable 
evaluations, and, in any event, a 10 percent rating under 
this regulation is not authorized in combination with any 
other rating.  As the veteran has continued to disagree with 
the ratings for left knee strain residuals and tinea pedis, 
the Board will herein decide the claims for higher initial 
ratings for those disabilities.

The veteran failed to report for his scheduled May 2005 
Travel Board hearing and his request for the hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's mild left knee arthritis 
does not cause limitation of motion or affect two or more 
major or minor joints with occasional incapacitating 
exacerbations; nor is there ankylosis, dislocated semilunar 
cartilage, genu recurvatum, subluxation, lateral instability, 
or additional functional limitation on examination.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's bilateral tinea pedis 
causes itching and slight exfoliation on nonexposed, small 
surface areas.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial evaluation 
higher than 10 percent for residuals of a left knee strain.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5258, 5262, 5263 (2005).

2.  The criteria have not been met for an initial compensable 
evaluation for bilateral tinea pedis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (before, 
on, and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's March 2002 adjudication of the veteran's 
claims preceded its March 2003 VCAA letter.  The RO therefore 
did not comply with the requirement that VCAA notice precede 
its initial adjudication of the veteran's claim.  
Nevertheless, because subsequent VA correspondence and 
adjudications remedied this deficiency, the veteran was not 
prejudiced by the untimely VCAA notification.  See generally 
Mayfield (discussing prejudicial error analysis).

Specifically, after its March 2002 rating decision, the RO 
sent the veteran a March 2003 letter that informed him of the 
VCAA and its duty to assist him under that statute.  The 
letter indicated the evidence that had been obtained and 
stated that the RO was providing the veteran with "an 
opportunity to submit any additional evidence that you would 
like us to consider before we adjudicate this claim."  The 
RO also wrote: "[T]ell us about any additional information 
or evidence that you want us to try to get for you," and, 
"[S]end us the evidence we need as soon as possible."  In 
addition, the RO's June 2003 SOC contained the text of VCAA 
implementing regulation 38 C.F.R. § 3.159.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

Therefore, although notice was provided to the veteran after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The RO's March 2003 letter and June 2003 SOC 
substantially complied with the all of the elements of the 
VCAA's notice requirement.  Mayfield, 19 Vet. App. at 127.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the RO's actions 
essentially cured the error in the timing of VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield, 19 Vet. App. 
at 128 (citing Pelegrini, 18 Vet. App. at 122-124).  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

Moreover, the veteran did not identify or submit any 
treatment records, and the RO afforded him multiple VA or VA-
authorized examinations as to both of his disabilities.  
There is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In addition, as the veteran timely appealed the ratings 
initially assigned when service connection was granted for 
his left knee strain residuals and tinea pedis, the Board 
must consider entitlement to "staged" ratings to compensate 
for times since filing the claims when the disabilities may 
have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

Left Knee Strain Residuals

The veteran was given a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, applicable to 
impairment of the tibia and fibula, because the residuals of 
his in-service left knee injury did not include malunion of 
the tibia and fibula with slight knee disability.  However, 
after the December 2003 VA examination left knee X-rays 
contained findings suggestive of mild arthritis, the 
veteran's left knee strain residuals were rated 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2005), 
which in turn refers to DC 5003, for rating degenerative 
arthritis.

DC 5003 provides for such arthritis to be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  However, at 
both the December 2001 VA-authorized examination and December 
2003 VA examination, flexion and extension of the left knee 
were normal.  In these circumstances, a rating of 10 percent 
is for application for each major joint or group of minor 
joints affected by limitation of motion, where the limitation 
of motion is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, there was no evidence of limitation of 
motion at the December 2001 or December 2003 examinations, 
with the December 2001 examiner stating that there was no 
heat, redness, swelling, effusion, or drainage, and the 
December 2003 examiner stating that there was no swelling, 
circumference was normal, and varus and valgus stress tests, 
as well as Lachman and McMurray tests, were negative.  Under 
DC 5003, such an absence of limitation of motion warrants a 
rating of 10 percent for X-ray evidence of two or more major 
or minor joint groups and a rating of 20 percent for X-ray 
evidence of two or more major or minor joint groups with 
occasional incapacitating exacerbations.  As there is no 
evidence of involvement of two or more major or minor joint 
groups with occasional incapacitating exacerbations, the 
veteran is not entitled to a higher, 20 percent rating under 
DC 5003.

Nor is the veteran entitled to a higher rating under any 
other potentially applicable diagnostic code.  There is no 
evidence of ankylosis of the left knee, which would warrant a 
higher evaluation under DC 5256.  Nor is there evidence of 
dislocated semilunar cartilage or genu recurvatum-which 
could warrant a higher rating under DCs 5258 or 5263-as 
demonstrated by the normal December 2001 left knee X-rays and 
the findings of no significant or minor abnormality on the 
December 2003 left knee X-rays.  In addition, there is no 
evidence of other impairment of the knee, such as recurrent 
subluxation or lateral instability, with the December 2001 
examiner finding no instability or abnormal movement and the 
December 2003 examiner finding no instability.  A higher 
rating is therefore not warranted under DC 5257.  See 
VAOPGCPREC 23-97 (July 24, 1997); VAOPGPREC 9-98 (August 14, 
1998) (allowing for separate ratings for arthritis and 
instability in some circumstances).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  While the 
veteran complained at the December 2001 QTC examination of 
pain, weakness, stiffness, swelling, instability, lack of 
endurance and fatigue of the left knee with painful flare-ups 
every two to three months, these complaints were not 
confirmed on examination or other objective data, as there 
was no sign of abnormal weightbearing, no limited function of 
standing and walking, the veteran did not require braces, 
canes, crutches, or other corrective devices, gait was 
normal, and range of motion was normal without pain.  
Moreover, at the December 2003 examination, the veteran 
stated he did not have pain in the left knee and there were 
no abnormalities other than some creaking on hyperflexion.  
In these circumstances, the Board finds there is no 
additional functional impairment warranting a rating higher 
than the 10 percent the veteran is currently receiving for 
his left knee strain residuals.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to an initial rating higher than 10 percent for his left knee 
strain residuals for any time during the appeal period under 
any potentially applicable diagnostic code or based on any 
other factors.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a higher 
initial rating for residuals of a left knee strain must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

Tinea Pedis

The veteran filed his claim for service connection for tinea 
pedis in December 2001, prior to discharge, and service 
connection was granted for this disability with a 
noncompensable evaluation effective the March 2002 day after 
discharge.  Effective August 30, 2002, the criteria for 
evaluating disabilities of the skin, including scars, were 
changed effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 
49,599 (2002), codified at 38 C.F.R. § 4.118 (2005).  
Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).  Therefore the veteran's tinea pedis must be 
evaluated under the old criteria prior to August 30, 2002 and 
under the more favorable of the old or new criteria on and 
after that date.

The veteran's tinea pedis has been rated under 38 C.F.R. 
§ 4.118, DC 7813, applicable to dermatophytosis under both 
the old and new criteria.  Under the old criteria, this 
disability is rated on the extent of constitutional symptoms 
or physical impairment.  Under the new criteria, it is rated 
as disfigurement of the head face or neck, scars, or 
dermatitis, depending on the dominant disability.  At the 
December 2001 QTC examination, bilateral tinea pedis was 
noted, and the skin was clear of rashes and lesions.  The 
examiner stated that the bilateral tinea pedis had a minor 
effect upon the veteran's activities of daily living as well 
as his ability to perform job functions.  At the December 
2003 VA examination, there was scaling of both heels and an 
approximately one-inch long peel on a seemingly normal skin 
base.  The veteran indicated that itching was still a 
frequent problem that he treated with powder and frequent 
sock changes.  The diagnoses were history of tinea pedis and 
hyperhidrosis.

Based on the above, the veteran is not entitled to an initial 
compensable evaluation under either the old or new criteria.  
The itching and slight exfoliation would be rated under the 
old DC 7806, applicable to eczema.  Under that diagnostic 
code, slight exfoliation, exudation or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
evaluation, and exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent evaluation.  As the veteran's tinea pedis affects 
nonexposed, small surface areas, he is not entitled to a 
higher, 10 percent evaluation under the old DC 7806.  In 
addition, under the new 7806, applicable to dermatitis or 
eczema, a noncompensable evaluation is warranted where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected and no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
evaluation is warranted where at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas are affected, or 
where intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  Here, less than 5 percent of the body is affected, 
on unexposed areas, and the veteran has used only topical 
therapy; therefore, he is not entitled to the higher, 10 
percent rating.

In sum, the preponderance of the competent, probative 
evidence of record reflects that for all periods of the 
appeal, the veteran is not entitled to an initial compensable 
rating under any potentially applicable diagnostic code.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a higher initial rating for 
tinea pedis must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005); Alemany v. 
Brown, 9 Vet. App. at 519-20.


ORDER

The claim for an initial rating higher than 10 percent for 
residuals of a left knee strain is denied.

The claim for an initial compensable rating for bilateral 
tinea pedis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


